Citation Nr: 1449191	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with retinopathy and erectile dysfunction.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and S. N.

ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified in support of his claims during hearings held in February 2007, before a Decision Review Officer at the RO, and in March 2014, by videoconference with the undersigned Veterans Law Judge.  

In August 2013, the Board remanded these claims to the RO via the Appeals Management Center in Washington, DC.  

During the March 2014 hearing and in a March 2014 written statement located on Virtual VA, the Veteran raised claims for service connection for peripheral neuropathy of the upper extremities and for an increased evaluation for hypertension.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The record in this case is located in the Veteran's physical claims file and the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay that will result from remanding, rather than immediately deciding these claims, but additional development is necessary to ensure the record is complete.

During his March 2014 hearing, the Veteran testified that he had visited the emergency room (Covenant) during the last year for his diabetes.  Records of this treatment are not in the claims file.  

Further, the Veteran has not undergone a VA examination of his diabetes and/or related complications in years.  Such action is needed given that, since the last examination, the Veteran has consistently claimed that his diabetes has worsened and doctors have indicated that the diabetes is uncontrolled.  All recent VA treatment records should also be obtained.

Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records, to include any emergency room records dated since January 2013, from Covenant Hospital.  

2.  Make arrangements to obtain the Veteran's treatment records from the Saginaw VA treatment facility, dated since August 2014.    

3.  Then, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected diabetes mellitus with retinopathy and erectile dysfunction, and peripheral neuropathy of the right and left lower extremities.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review in conjunction with the examination(s).  

All necessary special studies or tests are to be accomplished.

The examiner(s) is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected diabetes mellitus with retinopathy and erectile dysfunction and peripheral neuropathy of the right and left lower extremities.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


